NO








NO. 12-09-00459-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
THELMA BARKER,
APPELLANT                                                     '     APPEAL
FROM THE 294TH
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
THOMAS GAYON WHATLEY,                       '     VAN
ZANDT COUNTY, TEXAS
APPELLEE
 


MEMORANDUM OPINION
PER CURIAM
               This appeal is being dismissed for want of prosecution.  See
Tex. R. App. P. 42.3(b). 
Appellant, Thelma Barker, perfected her appeal on November 30, 2009.  The
clerk’s record was filed on January 29, 2010, making Barker’s brief due on or
before March 1, 2010.  When Barker failed to file her brief by March 1, 2010,
this court notified Barker on March 5, 2010 that the brief was past due.  The
notice warned that if no motion for extension of time to file the brief was
received by March 15, 2010, the appeal would be dismissed for want of
prosecution under Texas Rule of Appellate Procedure 42.3(b).  Further, the
notice informed Barker that the motion for extension of time must contain a
reasonable explanation for her failure to file the brief and a showing that
Appellee, Thomas Gayon Whatley, had not suffered material injury thereby.
               Barker subsequently filed two motions for extensions of
time to file her brief.  Both motions were granted, and her brief was
ultimately due on May 12, 2010.  When Barker failed to file her brief by that
date, this court notified Barker on May 13, 2010 that the brief was past due. 
The notice warned that if no motion for extension of time to file the brief was
received by May 24, 2010, the appeal would be dismissed for want of prosecution
under rule 42.3(b).  Further, the notice informed Barker that the motion for
extension of time must contain a reasonable explanation for her failure to file
the brief and a showing that Whatley had not suffered material injury thereby.
               To date, Barker has neither complied with nor otherwise
responded to this court’s May 13, 2010 notice.  Accordingly, we dismiss
the appeal for want of prosecution.  See Tex. R. App. P.  38.8(a)(1), 42.3.(b).
Opinion
delivered May 28, 2010.
Panel consisted of Worthen, C.J., Griffith, J.,
(PUBLISH)